Citation Nr: 1618944	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-20 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in February 2016.  At the hearing, the Veteran's representative expressly waived initial RO consideration of all new evidence associated with the claims file since the May 2013 statement of the case (SOC), to include the December 2015 VA examination report and the January 2016 independent medical evaluation conducted by J.A.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The Board also notes that in March 2016, the RO issued a SOC with regard to the issues of entitlement to service connection for hypertension and erectile dysfunction.  To date, the Veteran has not perfected his substantive appeal of these issues and, therefore, they are not before the Board.  See 38 C.F.R. §§ 20.200, 20.202.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1.  For the appeal period prior to January 29, 2016, the Veteran's PTSD symptomatology results in no more than occupational and social impairment with reduced reliability and productivity.

2.  As of January 29, 2016, the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, but does not result in total occupational and social impairment.

3.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his sole service-connected disability of PTSD.


CONCLUSIONS OF LAW

1.  For the appeal period prior to January 29, 2016, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  As of January 29, 2016, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA satisfied its duty to notify under the VCAA by virtue of the Veteran's submission of his claim for an increased rating for his PTSD through the fully developed claim program.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records (STRs) and treatment records from VA medical centers (VAMC), which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ, received February 9, 2011.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for an increased rating, i.e., medical or lay evidence demonstrating a worsening or increase in severity and the effect that worsening or increase has on his employment and daily life, and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify with regard to his increased rating claim.

The Board acknowledges that the Veteran was not provided with specific VCAA notice as to his TDIU claim.  In this regard, such claim was raised in connection with his claim for an increased rating for his PTSD as he alleged that such service-connected disability rendered him unemployable.  As noted previously, the Veteran had been advised that evidence demonstrating the effect his service-connected disability had on his employment was necessary to substantiate the claim.  Moreover, the May 2013 SOC advised the Veteran of the regulations pertaining to the award of a TDIU, to include 38 C.F.R. §§ 3.340, 4.15, and 4.16, and the fact that his claim for a TDIU was denied as he did not meet the schedular requirements for consideration of a TDIU.  Such also included the regulations pertaining to the evidentiary expectations of both the Veteran and VA under the VCAA.  Consequently, a reasonable person could be expected to know from the notice provided in the May 2013 SOC what was necessary to substantiate the TDIU claim and of the divisions of responsibilities of the Veteran and VA in obtaining such evidence.  Furthermore, the Veteran is currently represented by a private attorney, and both the Veteran and his representative demonstrated actual knowledge, to include at the February 2016 Board hearing, of the evidence necessary to substantiate the claim.  Accordingly, the Board finds that such VCAA notice error did not affect the essential fairness of the adjudication as the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  

Relevant to the duty to assist, the Veteran's STRs and post-service medical records have been obtained and associated with the claims file.  The Veteran does not receive disability benefits from the Social Security Administration.  He has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations for his PTSD in May 2011 and December 2015.  The Board notes that, during the February 2016 hearing, the Veteran alleged that the December 2015 examination was inadequate because it was hurried and too short in length.  However, the length of time of an examination does not necessarily determine the quality of the examination.  To that end, when VA undertakes to provide an examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review of both the May 2011 and December 2015 examination reports, the Board finds that they are both adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the PTSD in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.

The Veteran has not received a separate VA examination for his claim for entitlement to a TDIU; however, as the Veteran is only service-connected for PTSD the Board finds that one is not necessary.  The prior examinations for PTSD adequately describe the effect of the mental health disorder on his occupational functioning and allow the Board to make a fully informed decision on this claim.

Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating and TDIU claims and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2016 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, at such time, it was noted that the Veteran had recently submitted additional evidence addressing the severity of his PTSD and the impact such has on his employment.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. at 546 (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders as 50 percent disabling.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under the General Rating Formula, 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Furthermore, as the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). 

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130  has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.

Where it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt will be resolved in the claimant's favor and all symptoms and effects will be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran seeks a rating in excess of 50 percent for his PTSD.  The appeal period before the Board begins on February 9, 2010, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that a rating in excess of 50 percent for PTSD is not warranted for anytime during the appeal period.

Preliminarily, the Board notes that the Veteran is also diagnosed with nonservice-connected alcohol abuse disorder, and the record also contains indications that he may have additional nonservice-connected disorders such as personality disorder, depression, and cognitive disorder.  There is no indication that the symptoms of these disorders are separable from his service-connected PTSD and, in fact, the both VA and private examiners have said they are inseparable.  See, e.g., January 2016 medical evaluation by Dr. J.A. and December 2015 VA examination report.  Thus, the Board's evaluation attributes all of the Veteran's mental health symptoms to his service-connected PTSD, in accordance with Mittleider, supra.

For the appeal period prior to January 29, 2016, the Board finds that the Veteran's PTSD has most nearly approximated occupational and social impairment with reduced reliability and productivity, supportive of his current 50 percent rating.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  For the reasons discussed below, the Board further finds that, as such disability does not result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment during such period, the criteria for a 70 or 100 percent rating, respectively, have not been met.  However, as of January 29, 2016, the Board finds that the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, but does not result in total occupational and social impairment.  Consequently, as of such date, a 70 present rating, but no higher, for his PTSD is warranted.

In this regard, prior to January 29, 20106, a review of the Veteran's VA treatment records and examinations shows that his PTSD has generally manifested in the following symptoms: sleep impairment from nightmares two to five nights per week, hypervigilance, exaggerated startle response, anxiety, suspiciousness, difficulty interacting with others and establishing effective work and social relationships, social isolation, depressed mood and flattened affect, mild recent/short-term memory impairment, and mood dyscontrol resulting in outbursts of anger.  These symptoms have been found to be chronic, of moderate to severe intensity as described by the Veteran, and of a duration encompassing at least the entire period on appeal.  

However, 2015 inpatient records show that the Veteran is able to maintain activities of daily living, has active healthy hobbies (golf), is capable of independence, has good hygiene, good reality testing, is a good listener, and has a positive attitude.  They also show that the Veteran has no perceptual disturbances; insight, judgment, attention, and concentration are intact; his memory is intact; and he is not a danger to himself or others.  

With regard to the VA examinations conducted during the course of the appeal, the Veteran was examined in March 2011 and December 2015.

At the March 2011 VA examination, the Veteran reported that he had been married three times and just divorced for the third time in February 2010 as he and his spouse had disagreement on certain things.  He indicated that he had five grown children and got along well with them.  It was noted that the Veteran currently had a girlfriend, but not too many other friends as he preferred to be by himself.  The examiner also noted that the veteran was currently working as a carrier for Morehead Hospital and had put in for retirement in June 2011 based on prostate problems and an inability to sleep.  In regard to the latter issue, it was noted that the Veteran woke up frequently to use the bathroom and experiences nightmares one to three times a week.

Upon mental status examination, the Veteran was clean and casually dressed.  His psychomotor activity, thought process, and speech were unremarkable.  He was cooperative and mildly demanding.  The Veteran's affect was normal and his mood was depressed.  His attention was intact and he was oriented times three.  It was noted that he expressed homicidal ideation, but he had no delusions or hallucinations and his judgment and insight were intact.  There was no suicidal ideation.  The Veteran had sleep impairment with nightmares one to three times a week.  There was no inappropriate or obsessive/ritualistic behavior.  The Veteran did not have panic attacks and his impulse control was fair.  There were no episodes of violence and the Veteran was able to  maintain minimum personal hygiene.  The Veteran's remote and immediate memory were normal, but his recent memory was mildly impaired.

The examiner noted that the Veteran was currently employed full-time as a carrier for a hospital for the prior two to five years, and the only problem related to his occupational functioning was noted to be memory loss.  The examiner assigned a GAF score of 56.  In summary, it was noted that the Veteran reported that his primary symptoms were sleep disturbance (medical and psychiatric); feelings of hypervigilance; difficulty interacting with others, but he was able to generally get along with others at work for eight hours; social isolation; few friends or outside activities; and short-term memory problems.  While his memory problems did affect his work, he wrote down information.

Ultimately, the examiner found that the Veteran's PTSD resulted in social and occupational impairment in the areas of thinking (short-term memory problems, episodic homicidal ideation); family relations (just had a third divorce and his relationship with his girlfriend was strained); work (memory problems, but he wrote down the material, and gets along better with people at work and can maintain for eight hours); and mood (depressed, irritable at times).

With regard to the March 2011 VA examiner's conclusion, which is indicative of a 70 percent rating, the Board finds that such is not supported by the contemporaneous examination of the Veteran.  Specifically, as noted by the examiner, while the Veteran's PTSD impacts the areas of thinking, family relations, work, and mood, he was currently in a relationship, albeit strained, and had a good relationship with his children.  Additionally, he was able to work a full-time job.  In this regard, he overcame his memory problems by writing down information and reported that he was able to get along with people at work.  Moreover, a GAF score of 56 represents moderate symptoms, i.e., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, i.e., few friends, conflicts with peers or co-workers.  Therefore, the Board finds that the March 2011 VA examination reflects findings that are indicative of occupational and social impairment with reduced reliability and productivity.

Furthermore, such assessment is consistent with the findings and conclusions noted at the December 2015 VA examination.  In this regard, the examiner determined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

In this regard, at the December 2015 VA examination, the Veteran reported that he was divorced three times and, while he did have a girlfriend, she moved out because they were not going to get married.  However, he still sees her.  The Veteran denied social impairment and reported that he enjoyed golf with friends.  He did acknowledge that he experience increased arousal in social situations.  The Veteran further reported that he last worked eight years ago.  He indicated that he had memory problems and his physician told him to retire.  It was noted that he performed household chores and was capable of performing activities of daily living.  The Veteran denied suicidal and homicidal ideation or plan.  He reported that part of his sleep impairment was related to his prostate as he had to urinate a few times a night.  The examiner noted PTSD symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintain effective work and social relationships.    

The Board acknowledges that, in addition to the homicidal ideation noted at the March 2011 VA examination, his VA records reflect intermittent suicidal and homicidal ideation.  With regard to the suicidal ideation, every time it has been without plan or intent.  With regard to the homicidal ideation, it too has been without plan or intent; the Veteran has related that, at times, he merely had thoughts of hurting others and could not name a specific person.  While not noted in his VA records, the Board also recognizes a June 2012 statement in support of claim in which the Veteran reported that a voice has told him to "journey out of this world... and get rid of all my problems."

However, even in consideration of such symptomatology, the Board finds that, for the period prior to January 29, 2016, the Veteran's PTSD does not more nearly approximate social and occupational impairment in most areas, or total social and occupational impairment.  In this regard, as previously discussed, while the Veteran has been divorced three times and has, at times, a strained relationship with his girlfriend, he remained in that relationship.  Furthermore, he has reported that he gets along well with his five adult children and enjoys playing golf with friends.  In fact, at his December 2015 VA examination, the Veteran reported no social impairment.  Furthermore, with regard to his occupational impairment, the Veteran worked full-time for the appeal period until June 2011.  In fact, at the March 2011 VA examination, he reported that, while he had memory problems, he was able to overcome them by writing material down and was able to work with his co-workers.  Moreover, the Veteran has repeatedly reported that he was unable to work due to prostate problems and sleep impairment, which is related to both his physical condition and PTSD.  Consequently, the Board finds that, for the appeal period prior to January 29, 2016, the Veteran's PTSD symptomatology results in no more than occupational and social impairment with reduced reliability and productivity.

However, as of January 29, 2016, the date of a private psychiatric evaluation demonstrating increased symptomatology resulting social and occupational impairment with deficiencies in most areas, the Board finds that the Veteran's PTSD warrants a 70 percent rating; however as such does not result in total occupational and social impairment, a 100 percent rating is not warranted.

In this regard, the Veteran's recent January 2016 private evaluation conducted by J.A., a licensed psychologist, and his February 2016 testimony before the undersigned, which generally corresponds with the findings of that evaluation, support a rating of 70 percent, but no higher, for his PTSD.  In this regard, at such evaluation, the Veteran reported that he currently had a girlfriend and five adult children.  With regard to his employment history, he indicated that he last worked in 2011 and quit because of memory problems.  He denied interpersonal problems on the job, worked in a van by himself, and never left a job because of emotional or behavioral problems.  The Veteran reported intrusive memories, distressing dreams, flashbacks, avoidance of stimuli associated with Vietnam, feelings of guilt and shame, mild loss of interest as he still enjoyed playing golf, moderate to severe feelings of detachment and distance from people that begin in the prior month, irritable behavior and angry outbursts, hypervigilance, hyperstartle response, and difficulty with concentration.

As to impairment in his social functioning, the Veteran reported that, in the past month, such had become sever as the only people he talks to are men at a flea market.  With regard to impairment in occupational functioning, the Veteran reported that, when he was working, he would have memories where he would have to pull off the road and forget where he was going.  However, there were no interpersonal problems as he worked alone.  The Veteran denied any dissociative depersonalization or derealization.  

Upon mental status examination, the Veteran's attitude was cooperative, frank, and candid.  His contraction was fair and attention span was tenacious.  Psychomotor activity was increased.  Speech patterns tended to be hesitant and the ability to abstract was somewhat impaired.  The Veteran's affect was within normal limits and his current mood was 'sad now,' but he indicated that his usual mood was 'by himself, okay, otherwise mad.'  He reported some mood swings, ongoing emotional lability, and weekly depression.  The Veteran indicated that he felt like killing himself last week, but denied intent because of his grandchildren.  He reported an average energy level, and denied mania, hypomania, feelings of agitation or psychomotor pressure.  The Veteran indicated that he had ongoing anger and a desire to harm others, but denied any plan.  He also denied any obsessions or compulsions.  It was noted that he had paranoid feelings and hallucinations.  The Veteran's judgment was good and insight was limited, and he was oriented times three.  Memory was spotty and inexact with forgetfulness and gaps.  Associations were relevant, stream of thought was accelerated, and he had insomnia.

J.A. indicated that, as to the global severity of PTSD, such involved considerable distress in functional impairment with limited functioning even with effort.  He further determined that the Veteran's PTSD resulted in significant problems affecting deficiencies in most areas, such as work, family relations, judgment, thinking and mood, impaired impulse control, including unprovoked irritability with periods of violence, inability to establish and maintain effective relationships, speech at times is irrelevant, and disturbances of motivation and mood.  J.A. also noted that the Veteran's current impairment would be moderate to severe.  However, he noted that the Veteran's current impairments was closer to 100 percent in terms of employability.

At such time, J.A. completed a contemporaneous Disability Benefits Questionnaire (DBQ) in which he reported the Veteran's symptomatology, which included depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, persistent delusions or hallucinations, and persistent danger of hurting self or others, and determined that such resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

Therefore, based on the foregoing, the Board finds that, as of January 29, 2016, the Veteran's PTSD most nearly approximated a 70 percent rating.  However, while J.A. noted some symptomatology that may be indicated of a 100 percent rating, to include persistent delusions or hallucinations, and persistent danger of hurting self or others, he did not conclude that such resulted in total occupational and social impairment.  Consequently, a 100 percent rating for PTSD is not warranted. 

The Board has also considered whether further staged ratings are appropriate for the Veteran's service-connected PTSD.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout each period of the appeal; therefore, assigning additional staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of section 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule, and notes that the symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 436.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The rating schedule fully contemplates the described psychiatric symptoms as well as the Veteran's level of social and occupational impairment, and provides for ratings higher than that assigned based on more significant functional impairment.  And in assigning the evaluation, the Board has also attributed to the Veteran's service-connected PTSD all of the Veteran's mental health symptoms relating to nonservice-connected disabilities as the evaluations found the symptoms to be inseparable.  Mittleider, 11 Vet. App. at 182.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for PTSD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the rating schedule is adequate.  There is nothing exceptional or unusual about the Veteran's PTSD not considered in the rating criteria.  See Mauerhan, 16 Vet. App. at 436.  Accordingly, the Board need not proceed to consider the second Thun factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.

In conclusion, the Board finds that a rating in excess of 50 percent is not warranted prior to January 29, 2016, and a rating in excess of 70 percent is not warranted thereafter for the Veteran's PTSD.  The Board, however, finds that the preponderance of the evidence is against higher ratings for any portion of the appeal period.  In denying such ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.§ 5107; 38 C.F.R. §§ 4.3 , 4.7.

III.  TDIU Claim

The Veteran seeks entitlement to a TDIU, which is part and parcel of his increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU may be assigned where a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In the instant case, the Veteran is service-connected solely for his PTSD, which has been evaluated as 50 percent disabling prior to January 29, 2016, and as 70 percent disabling thereafter.  Therefore, since January 29, 2016, he has met the schedular threshold for a TDIU; however, it still must be demonstrated that his PTSD renders him unable to secure or follow a substantially gainful occupation.  

Prior to January 29, 2016, the Veteran does not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Nonetheless, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, pursuant to section 4.16(b), the Board will evaluate the Veteran's claim for TDIU and if it is found that his service-connected disabilities preclude him from securing and following substantially gainful employment, then the Board will refer his claim to the Director, Compensation Services for extraschedular consideration.  Under these circumstances, the Board cannot grant a TDIU in the first instance.

Based on a review of the record, the Board does not find that the Veteran's PTSD precludes him from securing and following substantially gainful employment.  Relevant to the period on appeal, the Veteran was previously employed as a courier for a hospital.  The job required him to deliver packages to and from doctors and other personnel.  The job paid him an annual income above the poverty threshold for one person, as established by the U.S. Department of the Census, Bureau of the Census.  The Veteran retired from this job at the end of June 2011.  His employment history, prior to the period on appeal, included tree removal.  The Veteran had a seventh grade education, and did not complete the General Education Development (GED) program or receive any post-graduate education or training.  See February 2016 Board hearing; September 2011 VA Form 21-8940.

The Veteran's March 2011 and December 2015 VA examinations found that the Veteran does experience occupational impairment as a result of his service-connected PTSD.  While there is no indication that the disorder causes him to be physically unable to work, it does result in sleep impairment and mild memory impairment causing him to be forgetful.  The Veteran has also alleged that he would experience intrusive memories or possibly flashbacks while driving and have to pull over to the side of the road; thereafter, he would forget where he was and what he was doing.  See January 2016 private evaluation by J.A.  However, there is no objective evidence that these symptoms caused the Veteran to be unable to fulfill his duties or miss work.  This is confirmed by a April 2012 VA Form 21-4192, completed by the hospital employer.

The Veteran has also alleged that the doctors for whom he previously delivered packages encouraged him to quit his job because of poor performance.  This allegation is unsubstantiated by the remaining evidence of record and indirectly contradicted by the April 2012 VA Form 21-4192, which stated that the Veteran simply resigned/retired.

The Board has also considered the January 2016 private evaluation by J.A., wherein he indicated that the Veteran's current impairment was closer to 100 percent in terms of employability; however, the Board does not find that conclusion to be persuasive.  Historically, while tending to isolate, the Veteran has been able to interact with coworkers in a satisfactory manner and to complete the work required of a job corresponding to his experience and educational attainment.  See March 2011 and December 2015 VA examination reports.  That the Veteran is not currently working does not change this fact, and the Board has already determined that the Veteran's PTSD does not approximate a higher level of social and occupational impairment than 50 percent disabling, which corresponds to occupational and social impairment with reduced reliability and productivity, prior to January 29, 2016, or 70 percent disabling, which corresponds to occupational and social impairment with deficiencies in most areas, as of January 29, 2016.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, J.A. did not definitively assert that the Veteran's PTSD rendered him unemployable and assessed his overall impairment as resulting in deficiencies in most areas, rather than total impairment. 

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD renders him unable to secure and follow a substantially gainful occupation.  There is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, entitlement to a TDIU is denied.


ORDER

For the period prior to January 29, 2016, a rating in excess of 50 percent for PTSD is denied.

As of January 29, 2016, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits

Entitlement to a TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


